DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to preliminary amendment filed on 7/15/2020. Claims 20 and 22-25 have been cancelled. Claims 1-19 and 21 are pending.

Priority
	Applicant’s claim for priority from foreign application no. KR10-2019-0140327 filed 11/05/2019 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claims 1, 13, and 21 (in addition to their corresponding dependent claims): “mode controller” and “mode setting module”: Fig 1, specification par. [0026]: system controller 10
In claims 2 and 11 (in addition to their corresponding dependent claims): “random number generator” and “comparator”: Fig 3, specification par. [0038]: mode controller 100

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the mode setting data" in line 8. There is insufficient antecedent basis for this limitation in the claim.

Any claims not specifically mentioned are rejected by virtue of their dependent to rejected base claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Doll et al. (20210042447, filed Aug. 8, 2019), hereinafter “Doll”.

Regarding independent claim 1, Doll discloses:
An integrated circuit chip (see Doll, Fig 1 par. [0012]: integrated circuit 10), comprising: 
a plurality of function blocks (see Doll, Fig 1 par. [0012]: logic elements 11a-c); 
a mode controller configured to convert an input signal, received from an external device through an input/output pin, into an input pattern and test mode setting data which include a plurality of bits (see Doll, Fig 1 par. [0012]: the test access control circuit 14 has inputs coupled to an external test interface 17, and see Fig 2 par. [0017]: test access control circuit 200 that may be used to securely and efficiently enable test mode operations, and see par. [0019]: the state retention storage 210 may be embodied with a plurality of non-resettable flip-flops 211-214 which are connected to receive the control pattern which is written after successful authentication from authentication logic 201. In addition, the control pattern will contain both 1s and 0s to protect against simple attacks (such as a voltage attack) which can make all FFs take a certain value, and see par. [0020]: To control access to the state retention storage 210, the authentication logic 201 may be connected to supply an “authentication successful” signal to OR gate 204 which then generates a test mode authorization signal for input to the combinatorial logic elements 202, 205, and see par. [0021]: the combinatorial logic element 205 may be embodied as an “AND” gate to generate the test mode enable signal 206 only when the test mode is authorized by the OR gate 204 (e.g., when the state retention storage 210 stores the correct control code)), and to output the test mode setting data and a mode switching enable signal when a secure pattern generated therein is the same as the input pattern (see Doll, Fig 2 par. [0020]: With the test mode authorization signal provided to AND gate 202, the authentication control pattern may then be loaded into the non-resettable flip-flops 211-214 over a series of clock cycles. Once loaded with the control code, the flip-flops 211-214 in the state retention storage 210 supply the stored control code values to the multi-bit comparator 203 which generates an output “match” signal when the stored control pattern matches the required value. With the “match” signal supplied to the OR gate 204, the test mode authorization signal is set when either the “authentication successful” signal is set by the authentication logic 201 (e.g., upon initiating test mode) or the “match” signal is set by the multi-bit comparator 203 (e.g., when the state retention storage 210 stores the correct control code, and see par. [0021]: By setting the safety interlock gate 220 only when test mode is to be enabled, the combinatorial logic element 205 may be embodied as an “AND” gate to generate the test mode enable signal 206 only when the test mode is authorized by the OR gate 204 (e.g., when the state retention storage 210 stores the correct control code) at the same time the safety interlock gate 220 is set); and 
a mode setting module configured to control the plurality of function blocks to operate in a test mode according to the mode setting data, in response to the test mode switching enable signal (See Doll, Fig 3 par. [0029]: Once factory test mode is enabled, device tests can be performed (step 309), and see Fig 1 par. [0015]: In the test mode, the inputs of flip-flops in the scan chain are coupled to the outputs of other flip-flops in the scan chain, thereby forming a serial shift register. In an example scan test mode, the test control circuit 14 first enters a shift input mode of operation wherein the flip-flops of the scan chain 12 are coupled in series and test stimuli from the test data input are serially shifted through scan chain 12 for application to the inputs of functional circuits 11a-c. Subsequently, the test control circuit 14 circuit enters a capture mode wherein the inputs of flip-flops of the scan chain 12 are coupled to the outputs of functional circuits 11a-c so that these flip-flops capture test responses from functional circuits 11a-c).

Regarding claim 2, Doll further discloses wherein the mode controller includes: 
a demodulator configured to demodulate the input signal, and sequentially convert the input signal into the input pattern and the test mode setting data (see Doll, Fig 2 par. [0019]: the state retention storage 210 may be embodied with a plurality of non-resettable flip-flops 211-214 which are connected to receive the control pattern which is written after successful authentication from authentication logic 201, and see par. [0020]: To control access to the state retention storage 210, the authentication logic 201 may be connected to supply an “authentication successful” signal to OR gate 204 which then generates a test mode authorization signal for input to the combinatorial logic elements 202, 205. With the test mode authorization signal provided to AND gate 202, the authentication control pattern may then be loaded into the non-resettable flip-flops 211-214 over a series of clock cycles. Once loaded with the control code, the flip-flops 211-214 in the state retention storage 210 supply the stored control code values to the multi-bit comparator 203, and see par. [0021]: the combinatorial logic element 205 may be embodied as an “AND” gate to generate the test mode enable signal 206 only when the test mode is authorized by the OR gate 204 (e.g., when the state retention storage 210 stores the correct control code)); 
a random number generator configured to generate the secure pattern (see Doll, Fig 2 par. [0018]: the authentication logic 201 may be accessed by the manufacturer/supplier to initiate testing of a device which may have failed in the field, such as running scan test patterns. To prevent field access to the scan chain elements in the device, the authentication logic 201 may use any suitable authorization method (e.g., password or a random challenge/response handshake) which enables the supplier to securely provide test access, and see par. [0019]: the control pattern will contain both 1s and 0s to protect against simple attacks (such as a voltage attack) which can make all FFs take a certain value, and see par. [0020]: Once loaded with the control code, the flip-flops 211-214 in the state retention storage 210 supply the stored control code values to the multi-bit comparator 203 which generates an output “match” signal when the stored control pattern matches the required value, and see par. [0028]: the combinatorial logic elements may include a first comparison circuit needed to authorize access that may be connected to generate a match signal when the values stored in the state retention storage match a predetermined control pattern); and 
a comparator configured to compare the input pattern to the secure pattern, and output the test mode setting data and the mode switching enable signal (see Doll, Fig 2 par. [0020]: Once loaded with the control code, the flip-flops 211-214 in the state retention storage 210 supply the stored control code values to the multi-bit comparator 203 which generates an output “match” signal when the stored control pattern matches the required value. With the “match” signal supplied to the OR gate 204, the test mode authorization signal is set when the “match” signal is set by the multi-bit comparator 203 (e.g., when the state retention storage 210 stores the correct control code, and see par. [0021]: the combinatorial logic element 205 may be embodied as an “AND” gate to generate the test mode enable signal 206 only when the test mode is authorized by the OR gate 204 (e.g., when the state retention storage 210 stores the correct control code)).

Regarding claim 3, Doll further discloses wherein the comparator is further configured to compare the input pattern to the secure pattern bit by bit (see Doll, Fig 2 par. [0019]: the control pattern will contain both 1s and 0s to protect against simple attacks (such as a voltage attack) which can make all FFs take a certain value, and see par. [0020]: With the test mode authorization signal provided to AND gate 202, the authentication control pattern may then be loaded into the non-resettable flip-flops 211-214 over a series of clock cycles. Once loaded with the control code, the flip-flops 211-214 in the state retention storage 210 supply the stored control code values to the multi-bit comparator 203 which generates an output “match” signal when the stored control pattern matches the required value), and when the compared bits are not identical, end an operation (see Doll, Fig 3 steps 308 and 315, par. [0028]: the combinatorial logic elements may include a first comparison circuit needed to authorize access that may be connected to generate a match signal when the values stored in the state retention storage match a predetermined control pattern. If the safety interlock gate setting and control pattern are not both set or present (negative outcome to detection step 307), then there is no test mode enablement (step 308)).

Regarding claim 4, Doll further discloses wherein the comparator is further configured to output the test mode setting data and the mode switching enable signal, and then end an operation (see Doll, Fig 2 par. [0020]: With the test mode authorization signal provided to AND gate 202, the authentication control pattern may then be loaded into the non-resettable flip-flops 211-214 over a series of clock cycles. With the “match” signal supplied to the OR gate 204, the test mode authorization signal is set when either the “authentication successful” signal is set by the authentication logic 201 (e.g., upon initiating test mode) or the “match” signal is set by the multi-bit comparator 203 (e.g., when the state retention storage 210 stores the correct control code), and see par. [0021]: the combinatorial logic element 205 may be embodied as an “AND” gate to generate the test mode enable signal 206 only when the test mode is authorized by the OR gate 204 (e.g., when the state retention storage 210 stores the correct control code), and see Fig 3 par. [0028]: if the safety interlock gate setting and control pattern are both set or present (affirmative outcome to detection step 307), then the test mode is enabled, and see par. [0032]: If all testing is complete (negative outcome to detection step 314), the flow ends in step 315).

Regarding claim 5, Doll further discloses wherein: 
the comparator includes a state machine configured to change a state based on data received from the demodulator and data received from the random number generator (see Doll, Fig 2 par. [0020]: To control access to the state retention storage 210, the authentication logic 201 may be connected to supply an “authentication successful” signal to OR gate 204 which then generates a test mode authorization signal for input to the combinatorial logic elements 202, 205. With the test mode authorization signal provided to AND gate 202, the authentication control pattern may then be loaded into the non-resettable flip-flops 211-214 over a series of clock cycles. Once loaded with the control code, the flip-flops 211-214 in the state retention storage 210 supply the stored control code values to the multi-bit comparator 203 which generates an output “match” signal when the stored control pattern matches the required value, and see par. [0028]: If the safety interlock gate setting and control pattern are not both set or present (negative outcome to detection step 307), then there is no test mode enablement (step 308)), and 
the state machine is further configured to enter an infinite loop when the input pattern is not the same as the secure pattern or when the test mode setting data and the mode switching enable signal are output, such that the comparator ends an operation (see Doll, Fig 3 items 306, 307, 309, 310, 311, 312, par. [0029]: Once factory test mode is enabled, device tests can be performed (step 309), and see par. [0030]: A device reset will clear the safety interlock gate (step 311). Factory test mode is now disabled but still authorized by the control pattern in the state retention storage, and see par. [0031]: If there are more tests to be run after a device reset (affirmative outcome to detection step 312), then the safety interlock gate needs to be re-enabled in step 306).

Regarding claim 6, Doll further discloses wherein the demodulator is further configured to output a demodulated bit and a ready signal every time the input signal is demodulated by one bit (see Doll, Fig 2 par. [0020]: To control access to the state retention storage 210, the authentication logic 201 may be connected to supply an “authentication successful” signal to OR gate 204 which then generates a test mode authorization signal for input to the combinatorial logic elements 202, 205. With the test mode authorization signal provided to AND gate 202, the authentication control pattern may then be loaded into the non-resettable flip-flops 211-214 over a series of clock cycles. Once loaded with the control code, the flip-flops 211-214 in the state retention storage 210 supply the stored control code values to the multi-bit comparator 203).

Regarding claim 7, Doll further discloses wherein: 
the random number generator is further configured to generate random numbers constituting the secure pattern, in synchronization with the ready signal (see Doll, Fig 2 par. [0018]: the authentication logic 201 may be accessed by the manufacturer/supplier to initiate testing of a device which may have failed in the field, such as running scan test patterns. To prevent field access to the scan chain elements in the device, the authentication logic 201 may use any suitable authorization method (e.g., password or a random challenge/response handshake) which enables the supplier to securely provide test access, and see par. [0019]: the control pattern will contain both 1s and 0s to protect against simple attacks (such as a voltage attack) which can make all FFs take a certain value, and see par. [0020]: To control access to the state retention storage 210, the authentication logic 201 may be connected to supply an “authentication successful” signal to OR gate 204 which then generates a test mode authorization signal for input to the combinatorial logic elements 202, 205. With the test mode authorization signal provided to AND gate 202, the authentication control pattern may then be loaded into the non-resettable flip-flops 211-214 over a series of clock cycles. Once loaded with the control code, the flip-flops 211-214 in the state retention storage 210 supply the stored control code values to the multi-bit comparator 203 which generates an output “match” signal when the stored control pattern matches the required value, and see par. [0028]: the combinatorial logic elements may include a first comparison circuit needed to authorize access that may be connected to generate a match signal when the values stored in the state retention storage match a predetermined control pattern), and 
Page 3 of 8Serial No. UnassignedAtty. Docket No. 249/1261_00the comparator is further configured to receive the secure pattern and the input pattern, in synchronization with the ready signal (see Doll, Fig 2 par. [0020]: To control access to the state retention storage 210, the authentication logic 201 may be connected to supply an “authentication successful” signal to OR gate 204 which then generates a test mode authorization signal for input to the combinatorial logic elements 202, 205. With the test mode authorization signal provided to AND gate 202, the authentication control pattern may then be loaded into the non-resettable flip-flops 211-214 over a series of clock cycles. Once loaded with the control code, the flip-flops 211-214 in the state retention storage 210 supply the stored control code values to the multi-bit comparator 203 which generates an output “match” signal when the stored control pattern matches the required value).

Regarding claim 8, the Doll further discloses wherein: 
the demodulator is further configured to generate a frame start pattern indicating the start of a frame by demodulating the input signal (see Doll, par. [0018]: the authentication logic 201 may be accessed by the manufacturer/supplier to initiate testing of a device which may have failed in the field, such as running scan test patterns. To prevent field access to the scan chain elements in the device, the authentication logic 201 may use any suitable authorization method (e.g., password or a random challenge/response handshake) which enables the supplier to securely provide test access. In general, authorizations are cleared by device resets which frequently are placed at the start of test patterns), and 
the comparator is further configured to generate a start signal when the frame start pattern is received from the demodulator, and to provide the start signal as an enable signal for the random number generator (see Doll, Fig 2 par. [0020]: To control access to the state retention storage 210, the authentication logic 201 may be connected to supply an “authentication successful” signal to OR gate 204 which then generates a test mode authorization signal for input to the combinatorial logic elements 202, 205. With the test mode authorization signal provided to AND gate 202, the authentication control pattern may then be loaded into the non-resettable flip-flops 211-214 over a series of clock cycles. Once loaded with the control code, the flip-flops 211-214 in the state retention storage 210 supply the stored control code values to the multi-bit comparator 203 which generates an output “match” signal when the stored control pattern matches the required value).

Regarding claim 9, the Doll further discloses wherein the demodulator includes a counter configured to count a level of the input signal in a period between edges of the input signal (see Doll, par. [0019]: the control pattern will contain both 1s and 0s to protect against simple attacks (such as a voltage attack) which can make all FFs take a certain value. While the flip-flops 211-214 never reset, a power down/power up sequence may end up with a random value being stored in the state retention storage 210, but with a larger number of flip-flops, there is a minimal or negligible likelihood of the random value matching the control pattern. Indeed, the chance of an accidental match (assuming equal likelihood for both 1s and 0s) would be approximately 1/(2’n), where n is the number of flip-flops 211-214 in the state retention storage 210, and see par. [0020]: With the test mode authorization signal provided to AND gate 202, the authentication control pattern may then be loaded into the non-resettable flip-flops 211-214 over a series of clock cycles).

Regarding claim 10, the Doll further discloses wherein the demodulator is further configured to output a sign of a counting value output from the counter, as a demodulated bit of the input signal (see Doll, par. [0019]: the control pattern will contain both 1s and 0s to protect against simple attacks (such as a voltage attack) which can make all FFs take a certain value. While the flip-flops 211-214 never reset, a power down/power up sequence may end up with a random value being stored in the state retention storage 210, but with a larger number of flip-flops, there is a minimal or negligible likelihood of the random value matching the control pattern. Indeed, the chance of an accidental match (assuming equal likelihood for both 1s and 0s) would be approximately 1/(2’n), where n is the number of flip-flops 211-214 in the state retention storage 210).

Regarding claim 11, the Doll further discloses wherein the input signal is received through the input/output pin (see Doll, Fig 1 par. [0012]: the test access control circuit 14 has inputs coupled to an external test interface 17, and see Fig 2 par. [0017]: test access control circuit 200 that may be used to securely and efficiently enable test mode operations, and see par. [0019]: the state retention storage 210 may be embodied with a plurality of non-resettable flip-flops 211-214 which are connected to receive the control pattern which is written after successful authentication from authentication logic 201).

Regarding claim 12, the Doll further discloses a memory configured to store mode setting data (see Doll, Fig 2 par. [0020]: With the test mode authorization signal provided to AND gate 202, the authentication control pattern may then be loaded into the non-resettable flip-flops 211-214 over a series of clock cycles), 
wherein the mode setting module is further configured to control the plurality of function blocks to operate in a test mode according to the test mode setting data when the integrated circuit chip is powered on (see Doll, Fig 3 item 304: powerup and authenticate to authorize test mode, and see par. [0029]: Once factory test mode is enabled, device tests can be performed (step 309), and see Fig 1 par. [0015]: In the test mode, the inputs of flip-flops in the scan chain are coupled to the outputs of other flip-flops in the scan chain, thereby forming a serial shift register. In an example scan test mode, the test control circuit 14 first enters a shift input mode of operation wherein the flip-flops of the scan chain 12 are coupled in series and test stimuli from the test data input are serially shifted through scan chain 12 for application to the inputs of functional circuits 11a-c. Subsequently, the test control circuit 14 circuit enters a capture mode wherein the inputs of flip-flops of the scan chain 12 are coupled to the outputs of functional circuits 11a-c so that these flip-flops capture test responses from functional circuits 11a-c), and control the plurality of function blocks to operate in the test mode in response to the mode switching enable signal when the test mode setting data and the mode switching enable signal are received from the mode controller (see Doll, Fig 2 par. [0020]: With the test mode authorization signal provided to AND gate 202, the authentication control pattern may then be loaded into the non-resettable flip-flops 211-214 over a series of clock cycles. Once loaded with the control code, the flip-flops 211-214 in the state retention storage 210 supply the stored control code values to the multi-bit comparator 203 which generates an output “match” signal when the stored control pattern matches the required value. With the “match” signal supplied to the OR gate 204, the test mode authorization signal is set when either the “authentication successful” signal is set by the authentication logic 201 (e.g., upon initiating test mode) or the “match” signal is set by the multi-bit comparator 203 (e.g., when the state retention storage 210 stores the correct control code, and see par. [0021]: By setting the safety interlock gate 220 only when test mode is to be enabled, the combinatorial logic element 205 may be embodied as an “AND” gate to generate the test mode enable signal 206 only when the test mode is authorized by the OR gate 204 (e.g., when the state retention storage 210 stores the correct control code) at the same time the safety interlock gate 220 is set).

Regarding independent claim 13, Doll further discloses:
A mode controller for controlling operation mode switching of an integrated circuit chip that includes the mode controller (see Doll, Fig 1 par. [0012]: the test access control circuit 14, and see par. [0016]: the test control circuit 14 uses dedicated digital hardware to store the authentication state 15 and safety state 16 of the IC device 10 which are logically combined to enable test mode operations), the mode controller comprising: 
a demodulator configured to convert an input signal, received from an external device through an input/output pin, into an input pattern and mode setting data which include a plurality of bits (see Doll, Fig 2 par. [0019]: the state retention storage 210 may be embodied with a plurality of non-resettable flip-flops 211-214 which are connected to receive the control pattern which is written after successful authentication from authentication logic 201, and see par. [0020]: To control access to the state retention storage 210, the authentication logic 201 may be connected to supply an “authentication successful” signal to OR gate 204 which then generates a test mode authorization signal for input to the combinatorial logic elements 202, 205. With the test mode authorization signal provided to AND gate 202, the authentication control pattern may then be loaded into the non-resettable flip-flops 211-214 over a series of clock cycles. Once loaded with the control code, the flip-flops 211-214 in the state retention storage 210 supply the stored control code values to the multi-bit comparator 203, and see par. [0021]: the combinatorial logic element 205 may be embodied as an “AND” gate to generate the test mode enable signal 206 only when the test mode is authorized by the OR gate 204 (e.g., when the state retention storage 210 stores the correct control code)); 
a random number generator configured to generate a secure pattern for mode switching (see Doll, Fig 2 par. [0018]: the authentication logic 201 may be accessed by the manufacturer/supplier to initiate testing of a device which may have failed in the field, such as running scan test patterns. To prevent field access to the scan chain elements in the device, the authentication logic 201 may use any suitable authorization method (e.g., password or a random challenge/response handshake) which enables the supplier to securely provide test access, and see par. [0019]: the control pattern will contain both 1s and 0s to protect against simple attacks (such as a voltage attack) which can make all FFs take a certain value, and see par. [0020]: Once loaded with the control code, the flip-flops 211-214 in the state retention storage 210 supply the stored control code values to the multi-bit comparator 203 which generates an output “match” signal when the stored control pattern matches the required value, and see par. [0028]: the combinatorial logic elements may include a first comparison circuit needed to authorize access that may be connected to generate a match signal when the values stored in the state retention storage match a predetermined control pattern); and 
a comparator configured to compare the input pattern to the secure pattern, and to output the mode setting data and a mode switching enable signal when the input pattern is the same as the secure pattern (see Doll, Fig 2 par. [0020]: Once loaded with the control code, the flip-flops 211-214 in the state retention storage 210 supply the stored control code values to the multi-bit comparator 203 which generates an output “match” signal when the stored control pattern matches the required value. With the “match” signal supplied to the OR gate 204, the test mode authorization signal is set when the “match” signal is set by the multi-bit comparator 203 (e.g., when the state retention storage 210 stores the correct control code, and see par. [0021]: the combinatorial logic element 205 may be embodied as an “AND” gate to generate the test mode enable signal 206 only when the test mode is authorized by the OR gate 204 (e.g., when the state retention storage 210 stores the correct control code)).

Regarding claim 14, the Doll further discloses wherein the demodulator is further configured to count a level of the input signal in a period between edges of the input signal, and generate the input pattern and the mode setting data based on the count (see Doll, par. [0019]: the control pattern will contain both 1s and 0s to protect against simple attacks (such as a voltage attack) which can make all FFs take a certain value. While the flip-flops 211-214 never reset, a power down/power up sequence may end up with a random value being stored in the state retention storage 210, but with a larger number of flip-flops, there is a minimal or negligible likelihood of the random value matching the control pattern. Indeed, the chance of an accidental match (assuming equal likelihood for both 1s and 0s) would be approximately 1/(2’n), where n is the number of flip-flops 211-214 in the state retention storage 210, and see par. [0020]: With the test mode authorization signal provided to AND gate 202, the authentication control pattern may then be loaded into the non-resettable flip-flops 211-214 over a series of clock cycles).

Regarding claim 15, the Doll further discloses wherein the demodulator is further configured to demodulate the input signal on a bitwise basis and provide a demodulated bit and a ready signal to the comparator (see Doll, Fig 2 par. [0019]: the state retention storage 210 may be embodied with a plurality of non-resettable flip-flops 211-214 which are connected to receive the control pattern which is written after successful authentication from authentication logic 201, and see par. [0020]: To control access to the state retention storage 210, the authentication logic 201 may be connected to supply an “authentication successful” signal to OR gate 204 which then generates a test mode authorization signal for input to the combinatorial logic elements 202, 205. With the test mode authorization signal provided to AND gate 202, the authentication control pattern may then be loaded into the non-resettable flip-flops 211-214 over a series of clock cycles. Once loaded with the control code, the flip-flops 211-214 in the state retention storage 210 supply the stored control code values to the multi-bit comparator 203 which generates an output “match” signal when the stored control pattern matches the required value. With the “match” signal supplied to the OR gate 204, the test mode authorization signal is set when either the “authentication successful” signal is set by the authentication logic 201 (e.g., upon initiating test mode) or the “match” signal is set by the multi-bit comparator 203 (e.g., when the state retention storage 210 stores the correct control code)).

Regarding claim 16, the Doll further discloses wherein the comparator is further configured to enable the random number generator when a plurality of bits received from the demodulator are the same as a preset particular pattern (see Doll, Fig 2 par. [0019]: the control pattern will contain both 1s and 0s to protect against simple attacks (such as a voltage attack) which can make all FFs take a certain value, and see par. [0020]: With the test mode authorization signal provided to AND gate 202, the authentication control pattern may then be loaded into the non-resettable flip-flops 211-214 over a series of clock cycles. Once loaded with the control code, the flip-flops 211-214 in the state retention storage 210 supply the stored control code values to the multi-bit comparator 203 which generates an output “match” signal when the stored control pattern matches the required value).

Regarding claim 17, the Doll further discloses wherein the comparator is further configured to compare the input pattern to the secure pattern bit by bit, and when the compared bits are not identical, end an operation (see Doll, Fig 2 par. [0020]: With the test mode authorization signal provided to AND gate 202, the authentication control pattern may then be loaded into the non-resettable flip-flops 211-214 over a series of clock cycles. Once loaded with the control code, the flip-flops 211-214 in the state retention storage 210 supply the stored control code values to the multi-bit comparator 203 which generates an output “match” signal when the stored control pattern matches the required value, and see Fig 3 steps 308 and 315, par. [0028]: the combinatorial logic elements may include a first comparison circuit needed to authorize access that may be connected to generate a match signal when the values stored in the state retention storage match a predetermined control pattern. If the safety interlock gate setting and control pattern are not both set or present (negative outcome to detection step 307), then there is no test mode enablement (step 308)).

Regarding claim 18, the Doll further discloses wherein the comparator is further configured to output the mode setting data and the mode switching enable signal, and then end an operation (see Doll, Fig 2 par. [0020]: Once loaded with the control code, the flip-flops 211-214 in the state retention storage 210 supply the stored control code values to the multi-bit comparator 203 which generates an output “match” signal when the stored control pattern matches the required value. With the “match” signal supplied to the OR gate 204, the test mode authorization signal is set when the “match” signal is set by the multi-bit comparator 203 (e.g., when the state retention storage 210 stores the correct control code, and see par. [0021]: the combinatorial logic element 205 may be embodied as an “AND” gate to generate the test mode enable signal 206 only when the test mode is authorized by the OR gate 204 (e.g., when the state retention storage 210 stores the correct control code), and see Fig 3 par. [0029]: Once factory test mode is enabled, device tests can be performed (step 309), and see par. [0031]: If there are more tests to be run after a device reset (affirmative outcome to detection step 312), then the safety interlock gate needs to be re-enabled in step 306. If not (negative outcome to detection step 312), the device is powered down (step 313), and see par. [0032]: If all testing is complete (negative outcome to detection step 314), the flow ends in step 315)).

Regarding claim 19, the Doll further discloses wherein the mode switching enable signal transits from an activation level to an inactivation level after mode switching of the integrated circuit chip is performed according to the mode setting data (see Doll, Fig 3 par. [0029]: Once factory test mode is enabled, device tests can be performed (step 309), and see par. [0031]: If there are more tests to be run after a device reset (affirmative outcome to detection step 312), then the safety interlock gate needs to be re-enabled in step 306. If not (negative outcome to detection step 312), the device is powered down (step 313), and see par. [0032]: If there are more tests to be run after a power down (affirmative outcome of detection step 314), the flow returns to step 304 where the device is powered up and authentication is done again. If all testing is complete (negative outcome to detection step 314), the flow ends in step 315)).

	Regarding independent claim 21, Doll discloses:
	A system on chip (see Doll, Fig 1 par. [0012]: integrated circuit 10, and see par. [0033]: an exemplary data processing architecture of microcontroller SoC device in which a test access control circuit is employed), comprising: 
a processor (see Doll, par. [0035]: a test control device performs an admissions control process to authorize test mode access to a secure circuit in an integrated circuit device); 
a volatile memory configured to store instructions and data to be used by the processor (see Doll, Fig 2 par. [0020]: With the test mode authorization signal provided to AND gate 202, the authentication control pattern may then be loaded into the non-resettable flip-flops 211-214 over a series of clock cycles, and see par. [0035]: In addition, an authentication control pattern is generated in response to authorizing test mode access to the secure circuit in the integrated circuit device. At the test control device, the authentication control pattern is stored in a digital non-resettable state retention storage circuit, where the authentication control pattern may be stored in a plurality of non-resettable storage elements connected in series to store the authentication control pattern for authorizing test mode access to the secure circuit); 
a nonvolatile memory configured to store user data (see Doll, par. [0014]: one or more of the functional circuits 11a-c may contain secret information that should not leave integrated circuit 10. Typically, this information is a cryptographic key or an identity code which may be stored in a non-volatile memory in the relevant functional circuit 11a-c); and 
a mode controller configured to convert an input signal, received from an external device through one input/output pin, into input data (see Doll, Fig 1 par. [0012]: the test access control circuit 14 has inputs coupled to an external test interface 17, and see Fig 2 par. [0017]: test access control circuit 200 that may be used to securely and efficiently enable test mode operations, and see par. [0019]: the state retention storage 210 may be embodied with a plurality of non-resettable flip-flops 211-214 which are connected to receive the control pattern which is written after successful authentication from authentication logic 201. In addition, the control pattern will contain both 1s and 0s to protect against simple attacks (such as a voltage attack) which can make all FFs take a certain value, and see par. [0020]: To control access to the state retention storage 210, the authentication logic 201 may be connected to supply an “authentication successful” signal to OR gate 204 which then generates a test mode authorization signal for input to the combinatorial logic elements 202, 205, and see par. [0021]: the combinatorial logic element 205 may be embodied as an “AND” gate to generate the test mode enable signal 206 only when the test mode is authorized by the OR gate 204 (e.g., when the state retention storage 210 stores the correct control code)), and to control an operation mode of the system on chip to be switched to a test mode when an input pattern included in the input data matches a secure pattern generated therein (see Doll, Fig 2 par. [0020]: With the test mode authorization signal provided to AND gate 202, the authentication control pattern may then be loaded into the non-resettable flip-flops 211-214 over a series of clock cycles. Once loaded with the control code, the flip-flops 211-214 in the state retention storage 210 supply the stored control code values to the multi-bit comparator 203 which generates an output “match” signal when the stored control pattern matches the required value. With the “match” signal supplied to the OR gate 204, the test mode authorization signal is set when either the “authentication successful” signal is set by the authentication logic 201 (e.g., upon initiating test mode) or the “match” signal is set by the multi-bit comparator 203 (e.g., when the state retention storage 210 stores the correct control code, and see par. [0021]: By setting the safety interlock gate 220 only when test mode is to be enabled, the combinatorial logic element 205 may be embodied as an “AND” gate to generate the test mode enable signal 206 only when the test mode is authorized by the OR gate 204 (e.g., when the state retention storage 210 stores the correct control code) at the same time the safety interlock gate 220 is set, and see Fig 3 par. [0029]: Once factory test mode is enabled, device tests can be performed (step 309), and see Fig 1 par. [0015]: In an example scan test mode, the test control circuit 14 first enters a shift input mode of operation wherein the flip-flops of the scan chain 12 are coupled in series and test stimuli from the test data input are serially shifted through scan chain 12 for application to the inputs of functional circuits 11a-c).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brocker et al. (20140201252, pub. Jul. 17, 2014) discloses testing operation of a random number generator (RNG) testing circuit in which a first RNG output value in a first register is compared to the first RNG output value in a second register. In response to the comparing, a RNG failure signal is provided at a RNG testing circuit output of the RNG testing circuit.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAZZAD HOSSAIN/Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111